FILED
STATESVILLE, NC

Clerk’s Office OCT 2 4 2019
United States Courthouse
Statesville Division U.S. District Court
200 West Broad Street, Room 304 Western District of N.C.
Statesville, NC 28677

October 24, 2019 Hand-Delivered
Re: Amending Petitioner’s Exhibit #1.

File No. 5:18c¢cv0092

Dear Madame Clerk:

I filed a Rule 59(e) motion, in the above-captioned matter, on October 16, 2019, with
affidavit and accompanying exhibit #1. While reviewing said documents, I discovered that my
exhibit included only the odd pages of the document. I am respectfully asking that said exhibit be
amended to include the even numbered pages as well.

Sincerely yours,

M da. A, Bag) ’ A

Marshall L. Brown, Jr.

ENCLOSURE(S)

Case 5:18-cv-00092-MR Document13 Filed 10/24/19 Page 1 of1
